t c memo united_states tax_court michael s norwood and christine r norwood petitioners v commissioner of internal revenue respondent docket no filed date michael s norwood and christine r norwood pro sese edwina l jones for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax after concessions by respondent the issues for decision are whether for petitioners are entitled to dependency_exemptions under section - - and to child tax_credits under sec_24 for petitioner christine norwood’s two sons findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in walhalla south carolina at the time their petition was filed with this court christine r norwood petitioner was formerly married to thomas v harbin petitioner and mr harbin had three children cassandra born date nicholas born date and jason born date petitioner and mr harbin separated in date they were divorced in date on date the family court state of south carolina county of oconee the family court issued an order the date order that incorporated an agreement between the parties at that time both parties were employed but the possibility existed that mr harbin might be laid off and become disabled due to pending back surgery the date order provided among other things that petitioner would maintain medical insurance coverage for her children and petitioner and mr harbin would divide equally all section references are to the internal_revenue_code in effect for the year at issue - medical dental and pharmaceutical expenses not covered by petitioner’s insurance the date order also provided that a for and for alternate years thereafter mr harbin could claim two of the three children as dependents on his income_tax returns and b for and for alternate years thereafter petitioner could claim two of the three children as dependents on her income_tax returns continuing until the oldest child attains majority petitioner and mr harbin claimed dependency_exemptions for nicholas and jason for the respective years as provided in the date order neither claimed a dependency_exemption for cassandra the children lived with petitioner until february date when the children began residing with mr harbin on date the family court held a hearing with regard to a motion for temporary relief filed by mr harbin on date at that hearing petitioner agreed that it would be in the children’s best interests for mr harbin to have custody of them on date the family court issued an order the date order that stated it is therefore ordered adjudged and decreed the plaintiff mr harbin is granted custody of cassandra nicholas and jason cassandra the eldest child attained majority age of on date - - the defendant petitioner shall pay child_support through the family court support clerk at the rate of fifty dollars per month beginning date the defendant shall pay a collection fee making her payment total dollar_figure should defendant fail to pay child_support as ordered she may be subjected to wage garnishment and or contempt of court proceedings the defendant shall maintain insurance on the children and the parties shall evenly divide and pay for any extraordinary medical dental and pharmaceutical expenses of the children the defendant shall notify the plaintiff if she gains full-time employment or social_security disability as of date mr harbin’s gross_income was dollar_figure per month whereas petitioner had a monthly income of dollar_figure sometime between june and date petitioner began receiving disability payments from social_security of approximately dollar_figure per month these payments were sent to mr harbin for the support of the children on date the family court issued another order that terminated as of date petitioner’s obligation to pay child_support through the court to mr harbin during nicholas and jason resided with mr harbin cassandra and her daughter brooklyn harbin brooklyn resided with petitioners on their form 1040a u s individual_income_tax_return petitioners claimed dependency_exemption deductions and child tax_credits for nicholas jason and brooklyn however petitioners did not attach to their form 1040a nor did they send under - - separate cover to respondent a copy of form_8332 release of claim to exemption for child of divorced or separated parents signed by mr harbin who was the custodial_parent on date respondent mailed a notice_of_deficiency to petitioners in that notice respondent disallowed petitioners’ claimed exemption deductions and child tax_credits for nicholas jason and brooklyn on the grounds that petitioners failed to verify petitioners’ entitlement thereto prior to trial respondent conceded petitioners’ entitlement to an exemption deduction and child_tax_credit for brooklyn opinion dependency_exemption in general a taxpayer is entitled to an exemption for each dependent_child under years of age sec_151 b i to be so entitled the taxpayer must provide or be treated as providing over half of the child’s support in the year for which the exemption is claimed sec_152 where parents are divorced or separated the parent who has physical custody of a child for the greater portion of the calendar_year the custodial_parent generally is deemed to have provided more than half of such child’s support in that year sec_152 sec_152 however provides an exception to the general_rule of sec_152 under sec_152 a child -- - will be treated as receiving more than half of his support during a calendar_year from the noncustodial_parent if a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year sec_152 e a and b the internal_revenue_service has prescribed form_8332 as the appropriate form by which the noncustodial_parent may satisfy the written declaration requirement of sec_152 see 114_tc_184 affd on another ground sub nom 293_f3d_1208 10th cir sec_1_152-4t a q a-3 temporary income_tax regs fed reg date form_8332 requires among other things that the custodial_parent declare that he or she will not claim an exemption for the child or children named on the form for the years for which the exemption claim is being released in the case before us petitioner does not dispute that for mr harbin was the custodial_parent of nicholas and jason as such he ordinarily would be entitled to the dependency_exemptions for nicholas and jason for to claim nicholas and jason as dependents for petitioner as the noncustodial_parent would have had to have attached to her income_tax - return a copy of form_8332 signed by mr harbin releasing his claim to the exemptions this she did not do petitioner’s assertion that she is entitled to claim the dependency_exemptions for nicholas and jason in is premised on the date order which states that petitioner and mr harbin may claim two dependents in alternate years however petitioners’ position is not supported by the date order because it specifically states that those provisions of the order relating to the parent who may claim the dependency_exemptions terminate when the oldest child attains majority petitioner’s oldest child cassandra turned on date petitioner contends that is not what the judge intended according to petitioner the judge meant to say in his order until your youngest child not the oldest child is years old even if as petitioner asserts the date order was in error that order was superseded by the date order giving sole custody of the children to mr harbin see sec_1_152-4 income_tax regs custody determined by most recent decree under federal tax law mr harbin as custodial_parent was entitled to dependency_exemptions for nicholas and jason for consequently any order issued by the oconee county family court even an order attempting to grant dependency_exemptions for nicholas and jason to petitioner for would not per se entitle petitioner as the noncustodial_parent to the claimed dependency --- - exemptions for nicholas and jason for see miller v commissioner supra petitioners did not attach to their income_tax return a written declaration signed by mr harbin releasing his right to dependency_exemptions for nicholas and jason for thus under federal tax law petitioners are not entitled to the dependency_exemptions for nicholas and jason to conclude this aspect of our opinion because petitioner the noncustodial_parent did not meet the written declaration requirement she does not come within the statutory exception provided in sec_152 e see loffer v commissioner tcmemo_2002_298 horn v commissioner tcmemo_2002_290 neal v commissioner tcmemo_1999_97 cafarelli v commissioner tcmemo_1994_265 brown v commissioner tcmemo_1992_548 affd without published opinion 7_f3d_1042 8th cir accordingly we hold that petitioner is not entitled to the claimed dependency_exemptions for nicholas and jason for child_tax_credit sec_24 provides that a taxpayer may claim a credit for each qualifying_child a qualifying_child is defined inter alia as any individual if the taxpayer is allowed a deduction under sec_151 with respect to such individual for the taxable_year - and the child is under the age of at the close of the calendar_year for which the tax_credit is claimed sec_24 a and b because petitioner is not entitled to dependency_exemptions under sec_151 with respect to nicholas and jason for petitioner does not have an eligible or qualifying_child accordingly petitioner is not entitled to the claimed child tax_credits under sec_24 with respect to nicholas and jason for to reflect the foregoing and respondent’s concessions decision will be entered under rule we are mindful that nicholas was born on date and therefore reached age on date consequently even if petitioner were entitled to a dependency_exemption for nicholas which she is not nicholas would not be a qualifying_child for purposes of the child_tax_credit
